Exhibit 10.5

 

TERMINATION OF THE

 

STANDBY EQUITY DISTRIBUTION AGREEMENT

 

This consent (dated as of May 8, 2018 is to certify the mutual agreement made by
and between YA II PN, LTD., (the “Investor”), and MICRONET ENERTEC TECHNOLOGIES,
INC., (the “Company”) to terminate THE STANDBY EQUITY DISTRIBUTION AGREEMENT
executed between the parties dated as of August 22, 2017, as modified by the
letter agreement dated November 17, 2017 (collectively, the “SEDA”).

 

Whereas:

 

A.On March 29, 2018 the parties entered into a securities purchase agreement
pursuant to which, among other things, the Investor provided the Company with an
additional $1,800,000 of financing.

 

B.The parties intended that this additional financing would be in replacement of
the commitment made available under the SEDA, and was not intended to co-exist
with the SEDA.

 

C.As a result, the Parties mutually agree to the termination of the SEDA;

 

Now therefore it is agreed as follows:

 

Pursuant to Section 11.02(b) of the SEDA, the Parties hereby terminate the SEDA
effective upon the date of execution of this Agreement.

 

The parties hereby agree that the obligations of the Company to pay $200,000 of
the Commitment Fee (as defined in the SEDA) pursuant to Section 13.05(ii) and to
pay all of the $600,000 Contingent Commitment Fee (as defined in the SEDA)
pursuant to Section 13.05(iii) shall be terminated.

 

  COMPANY:   Micronet Enertec Technologies, Inc.       By: /s/ David Lucatz  
Name: David Lucatz   Title: Chief Executive Officer       INVESTOR:   YA II PN,
Ltd.       By: Yorkville Advisors Global, LP   Its: Investment Manager        
By: Yorkville Advisors Global II, LLC   Its: General Partner         By: /s/
Matt Beckman   Name: Matt Beckman   Title:  

 